Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 10 and 12 – 18 are pending.

Response to Arguments
Applicant presents the following arguments in the 20 September 2021 amendment:
Rakhmilevich is directed to a rehosting workbench used to automate the migration of mainframe applications from mainframe systems to rehosting platforms (open platforms). See[0036]-[0043], [0086], [0094]-[0097], and [0163]-[0165]. The rehosting workbench of Rakhmilevich can automate the migration of code and data (including job control language) from mainframe systems to rehosting platforms using migration tools. Code and data can be transferred from the mainframe to the rehosting workbench to parse source objects, compute dependencies, generate meta information, and create reporters representing missing objects in code and data. After the code and data are parsed, the migration tool can be run, and the migration tool can convert the job control language. See Fig. 1 of Rakhmilevich below.
However, Rakhmilevich also fails to disclose how the database is created, as well as the limitation the configuration of "when migration of job control language associated with the online program is performed, the meta information related to the online job is generated by analyzing the job control language statically and stored in database" required by the claims. 


Examiner presents the following responses to Applicant’s arguments:
Applicant's arguments have been fully considered but they are not persuasive. Rakhmilevich discloses the transfer of code and data, including Job Control Language (JCL), which can then parse and generate metadata, see previously cited Para. 0036 – 0043, 0086, 0094 – 0097 and 0163 – 0165 from previous claim 2 (similar claim language now amended into claim 1). 
For example, Para. 0042 (and similarly Para. 0094 and 0137) of Rakhmilevich states:
“The code and data includes COBOL programs, copybooks, BMS screens, JCL, and DB2 DDL. The code and data can be transferred from the mainframe system 127 to the rehosting workbench, which can parse source objects, calculate dependencies, generate metadata, and produce reports to indicate any missing objects or unused ones in the code and data.”
Therefore, Rakhmilevich modified by Gupta sufficiently discloses “wherein when migration of a job control language associated with the online program is performed, the meta- information related to the online job is generated by analyzing the job control language statically and stored in the database” as amended.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the database is created) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses in line 4 that a database is accessed. Line 7 discloses meta-information is read from the database. Line 12 discloses that meta-information is stored in the database. None of the above mentions of a database above are directed to the creation of a database, but rather the accessing, reading and storing of data within a database that may already exist. Furthermore, one may argue that the claims may be interpreted that the database exists for it to be accessed.
Therefore, since the claims do not recite how a database is created, it is unclear as to how the Office would specifically address any disclosure within Gupta or Rakhmilevich directed to the creation of a database.

Potential clarification of the generation of meta-information from the analysis of the job control language, and/or the context with which the job control language is analyzed statically for the generation of meta-information, may be potential avenues to help move prosecution forward.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 are directed to be dependent from claim 2, however, claim 2 was cancelled and similar language incorporated into claim 1 via amendment. Therefore, claims 3 and 4 should be amended to be dependent from claim 1, similar to how claims 12 and 13 were amended to be dependent from claim 10 instead of cancelled claim 11.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 10 and 12 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0065351 issued to Mark Rakhmilevich et al (hereinafter referred to as Rakhmilevich) in view of U.S. Patent Application Publication No. 2019/0370058 issued to Ashish Gupta et al (hereinafter referred to as Gupta).
As to claim 1, Rakhmilevich discloses accessing meta-information related to an online job in order not to use a batch system when processing the online job associated with an online program (processing batch jobs in a mainframe rehosting platform (such as cloud environment, see Rakhmilevich: Para. 0007 and 0175) for execution of mainframe applications migrated to the mainframe rehosting platform, see Rakhmilevich: Para. 0007 – 0012, 0026 – 0028, 0036 – 0043 and 0163 – 0165);


(read required information for executing batch jobs at the migrated applications on the mainframe rehosting platform, see Rakhmilevich: Para. 0036 – 0043, 0094, 0137 and 0163 – 0165); and 
processing an online transaction related to the online program by using the meta- information related to the online job (executing the jobs of the batch jobs on the mainframe rehosting platform, see Rakhmilevich: Para. 0036 – 0043 and 0163 – 0165),
wherein when migration of a job control language associated with the online program is performed, the meta-information related to the online job is generated by analyzing the job control language statically and stored in the database (mainframe rehosting platform supporting job control language through conversions, see Rakhmilevich: Para. 0036 – 0043, 0086, 0094 – 0097 and 0163 – 0165).
Rakhmilevich does not explicitly disclose accessing a database including meta-information related to an online job in order not to use a batch system when processing the online job associated with an online program.
Gupta teaches accessing a database including meta-information related to an online job in order not to use a batch system when processing the online job associated with an online program (job database configured to store configuration data and scheduling data for jobs, including job ID, task ID, metadata and execution data, see Gupta: Para. 0026).
Gupta and Rakhmilevich are analogous due to their disclosure of executing batch jobs in a cloud environment.


As to claim 3, Rakhmilevich modified by Gupta discloses wherein the migration is performed by the following migration steps, the migration steps comprising: 
obtaining a job control language for a main frame executed in a job entry subsystem environment of the main frame (mainframe job control language, see Rakhmilevich: Para. 0036 – 0043); and 
converting the job control language for the main frame written based on the EBCDIC(Extended Binary Coded Decimal Interchange Code) used in the main frame to a job control language based on ASCII(American Standard Code for Information Interchange) code used in an open system (transforming JCL for target schema in mainframe rehosting schemas, see Rakhmilevich: Para. 0043, and index sequence keys for  differences between EBCDIC and ASCII for transcoding between mainframe and mainframe rehosting schemas, see Rakhmilevich: Para. 0166 – 0167).




(starting conditions for batch jobs include name, job name, queue name, schedule name, info on how messages can be simulated for testing, web services, input fields, map name, etc. see Rakhmilevich: Para. 0081).

As to claim 5, Rakhmilevich modified by Gupta discloses wherein the reading the meta- information related to the online job from the database comprises: 
when the online program is executed, recognizing an online job name based on a command requesting execution of the online job associated with the online program (starting conditions include batch job/step name, see Rakhmilevich: Para. 0081, and mapping metadata, execution data and workflow data to job ID in the database, see Gupta: Para. 0026 – 0031); and
reading the meta-information related to the online job by using the online job name (gather all information related to jobs, see Rakhmilevich: Para. 0075, 0081 and 0093 – 0097, and mapping metadata, execution data and workflow data to job ID in the database, see Gupta: Para. 0026 – 0031).


if the online job name is a first online job name, reading first meta- information that is mapped to the first online job name and stored in the database (job database configured to store configuration data and scheduling data for jobs, including job ID, task ID, metadata, execution data, dependency data, workflows, etc. and task managers receiving batch job workflows from the database, see Gupta: Para. 0026 - 0031).

As to claim 7, Rakhmilevich modified by Gupta discloses wherein the processing an online transaction associated with the online program by using the meta-information related to the online job comprises: 
setting a resource for performing the online job by using the meta- information (the ART environment extracts necessary information to generate test sequence and assigns to application(s) of the mainframe rehosting platform, see Rakhmilevich: Para. 0161 - 0165); and 
processing the online transaction by using the resource (applications on the mainframe rehosting platform execute the jobs and results are compared, see Rakhmilevich: Para. 0161 - 0165).




extracting the resource corresponding to the online job from the meta- information (the ART environment extracts necessary information to generate test sequence and assigns to application(s) of the mainframe rehosting platform, see Rakhmilevich: Para. 0161 - 0165); and 
processing the online transaction by executing an execution program included in the resource (applications on the mainframe rehosting platform execute the jobs and results are compared, see Rakhmilevich: Para. 0161 - 0165).

As to claim 9, Rakhmilevich modified by Gupta discloses wherein the steps further comprise: 
detecting whether the online program is abnormally terminated (results indicating whether the batch job completed with errors or failed to complete, see Gupta: Para. 0031 – 0032, 0042 and 0072); 
re-reading the meta-information related to an online job of the online program by accessing the database when abnormal termination of the online program is detected (after an error or failure, dependent task data is received by the task manager and executed thereafter, see Gupta: Para. 0032); and 
re-processing the online transaction related to an abnormally terminated online program by using the meta-information (after an error or failure, dependent task data is received by the task manager and executed thereafter, see Gupta: Para. 0032).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164